[MHM FINAL DRAFT] [6/28/13] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 28, 2013 Fiscal Year: During the 19th Term (from October 1, 2012 to March 31, 2013) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Jonathan S. Horwitz Representative of the Company: Executive Vice President, Compliance Liaison Officer and Principal Executive Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the “Fund”), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2013) Types of Assets Country Market Value Investment (USD) Ratio (%) U.S. Government and Agency United States 1,890,623,272 131.43 Mortgage Obligations Short-term Investments United States 858,886,370 59.71 Mortgage-Backed Securities United States 326,923,036 22.73 Purchased Options United States 1,224 0.00 Total Investments 3,076,433,902 213.87 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,637,940,579 -113.87 Total 1,438,493,323 100.00 (Net Asset Value) (JPY140,857 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars (“Dollar” or “$”) into Japanese Yen is JPY 97.92 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2013 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2013 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2012 End of May 24,161 2,366 13.73 1,344 June 23,689 2,320 13.69 1,341 July 23,215 2,273 13.77 1,348 August 22,782 2,231 13.75 1,346 September 22,555 2,209 13.74 1,345 October 22,475 2,201 13.68 1,340 November 22,085 2,163 13.61 1,333 December 21,965 2,151 13.57 1,329 2013 End of January 21,617 2,117 13.47 1,319 February 21,145 2,071 13.55 1,327 March 20,990 2,055 13.61 1,333 April 20,925 2,049 13.62 1,334 b. Record of distributions paid (Class M Shares): Period Amount paid per Share (5/1/12-4/30/13) $0.429 (JPY42) Note: Record of distribution paid for one year up to and including the end of April 2013 is as follows: Ex-dividend Date Total Distributions ($) NAV per Share ($) 2012 May 15 0.062 13.69 June 14 0.062 13.71 July 16 0.062 13.75 August 14 0.035 13.69 September 14 0.035 13.68 October 16 0.035 13.67 November 14 0.035 13.58 December 14 0.035 13.56 2013 January15 0.035 13.47 February 13 0.011 13.48 March 14 0.011 13.58 April 16 0.011 13.67 - 3 - c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2012 – April 30, 2013) 2.58% Note: Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of April 2012 and the Ending NAV means net asset value per share on the end of April 2013 2012. II. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2013 and the number of outstanding shares of the Fund as of the end of April 2013 are as follows: (5/1/2012 – 4/30/2013) Number of Shares Sold Number of Shares Number of Outstanding Repurchased Shares 76,800 331,286 1,536,099 (2,000) (135,200) (885,480) Note: The figures in parenthesis show those sold, repurchased and outstanding in Japan. III. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] IV. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (“Putnam Investment Management, LLC”) (1) Amount of Capital Stock (i) Amount of Member’s Equity of the Investment Management Company (as of April 30, 2013) $21,192,030 * (JPY2.1 billion) (unaudited) (ii) Number of authorized shares of capital stock Not applicable. (iii) Number of outstanding shares of capital stock Not applicable. * Consists of Contributed Capital, Retained Earnings and Parent Company relationship only. Excludes accumulated comprehensive income. (2) Description of business and outline of operation The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30 , 2013, the Investment Management Company managed, advised, and/or administered the - 4 - following 116 funds and fund portfolios (having an aggregate net asset value nearly $66.9 billion). Name of Principal Characteristics Number of funds Total Net Asset Value Country ($ million) U.S.A. Closed End Bond 6 $2,722.69 Open End Balanced 17 $17,372.72 Open End Bond 39 $27,340.45 Open End Equity 54 $19,427.34 Total 116 $66,863.20 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL CONDITION OF THE MANAGEMENT COMPANY [Japanese translation of unaudited semi-annual accounts of the Investment Management Company shall be attached to the Japanese version of the semi-annual report.] [MHM FIANL DRAFT] [6/28/13] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Financial Bureau Filing Date: June 28, 2013 Name of the Issuer: PUTNAM U.S.GOVERNMENT INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Compliance Liaison Officer and Principal Executive Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business of Mori Hamada & Matsumoto Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public offering or sale for registration Name of the Fund making public Putnam U.S. Government Income Trust Offering or sale of foreign investment fund securities: Aggregate amount of Up to $13.09 million (JPY128.2) Class M Shares foreign investment fund securities to be publicly offered or sold: Note : The exchange rate of U.S. dollars (“Dollar” or “$”) into Japanese Yen is JPY 97.92 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2013 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. Places where a copy of this amendment to securities registration statement is available for public inspection Not applicable. - 1 - I. REASON FOR FILING OF THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the securities registration statement (“SRS”) filed on March 28, 2013 due to the fact that the aforementioned semi-annual report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned semi-annual report: (1) Amendment in the Original SRS by filing the semi-annual report is as follows. Part II. INFORMATION ON THE FUND Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] PART II. Information on the Fund IV. Outline of Investment Management I. Description of the Fund Company 1. Nature of the Fund (1) Amount of Capital Stock (3) Structure of the Fund D. Investment Management Company e. Amount of Capital Stock 5. Status of investment portfolio I. Status of investment portfolio (1) Diversification of investment portfolio (1) Diversification of investment portfolio (the aforementioned Japanese semi-annual report) (3) Results of past operations (2) Results of past operations a) Record of changes in net assets (a) Record of changes in net assets (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the the latest relevant date appertaining to the filing date of the original Japanese SRS) filing date of the aforementioned semi-annual report) b) Record of distributions paid (b) Record of distributions paid (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of - 2 - each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the the latest relevant date appertaining to the filing date of the original Japanese SRS) filing date of the aforementioned Semi-annual Report) c) Record of annual return (c) Record of annual return (Ditto) (Addition of the rate(s) during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) (4) Results of Sales and Repurchse II. Record of Sales and Repurchase (Addition of the latest information during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) III. Financial conditions of the Fund III. Financial conditions of the Fund (Addition of the aforementioned 1. Financial statement semi-annual financial documents) Part III. SPECIAL INFORMATION I. Outline of the Investment Management Company 1. Outline of the Investment Management IV. Outline of the Investment Management Company Company (1) Amount of capital stock (1) Amount of capital stock (Regarding the amount of capital and the (the aforementioned Japanese semi-annual total number of shares to be issued by the report) Investment Management Company and the number of outstanding shares as at the latest relevant date appertaining to the filing date of the original Japanese SRS) 2. Description of business and outline of (2) Description of business and outline of operation operation (Ditto) 3. Financial conditions of the Investment V. Outline of the financial status of the Management Company Investment Management Company (Addition of the aforementioned semi-annual financial documents) 5. Miscellaneous IV. Outline of the Investment Management (5) Litigation, etc. Company (3) Miscellaneous (Addition of the aforementioned semi-annual report) - 3 - [The whole descriptions in the semi-annual report are copied here in the Japanese document. Omitted] - 4 - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 4. FEES, ETC. AND TAX (3) Management Fees, etc.: C. Custodian Fee and Charges of the Investor Servicing Agent (page 30 of the original SRS) (omitted) Putnam Investor Services, Inc., located One Post Office Square, Boston, MA 02109, is the Fund’s Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on the Fund’s retail asset level, the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, 2013 , investor servicing fees for the Fund will not exceed an annual rate of 0.320% of the Fund’s average assets. (omitted) (omitted) Putnam Investor Services, Inc., located One Post Office Square, Boston, MA 02109, is the Fund’s Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on the Fund’s retail asset level, the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Investor servicing fees for the Fund will not exceed an annual rate of 0.320% of the Fund’s average assets. (omitted)
